Curia, per
O’Neall J.
In this case it is only necessary to look into the defendant’s bond, to decide that they are not liable for the costs of cases, to establish a return of "nulla bona,” against their principal. The condition is “that Jno. Taggart shall well and truly perform the duties of the office of Sheriff, of Abbeville district, as now, or hereafter required by law, during the whole period he may continue in office.” Under it they are liable for money, by him collected and not paid over, and for all damages sustained by his failing to perform his duty. But they have not undertaken to pay the costs of cases, which might be brought against their principal, and much less have they undertaken to pay the costs which may be incurred, in establishing a nidia bona. The Legislature required the plaintiffs to obtain that evidence, before they could resort to the sureties. It was one of the guards interposed between them and the Sheriff’s creditors. But there is nothing in that which can make them liable. They have the right to say there is our bond, according to it we will pay, beyond it we will pay nothing. The motion is dismissed.
JOHN BELTON O’NEALL.
We concur: Richard Gantt, J. S. Richardson, Josiah J. Evans, B. J. Earle, A. P. Butler.